Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2022 has been entered.

Response to Arguments
Applicant's arguments filed 09/29/2022 have been carefully and fully considered. With respect to applicant’s argument of the remarks (numbered as pages 6-8) which recites:

“Applicant notes that the portions of Cella cited by the Examiner with regard to the corrective actions appear to relate only to adjustments in the data collection sensors rather than adjustments in an automation station itself… data collection devices are distinct from the term components of an automation station”
	The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner points to Cella [1089] the sensor learning circuit 10924 iteratively performing the determining the recognized pattern value 10930 and the updating the sensed parameter group 10928 to improve a sensing performance value 10934. For example, the pattern recognition circuit 10922 may add sensors, remove sensors, and/or change sensor setting to modify the sensed parameter group 10928 based upon sensors which appear to be effective or ineffective predictors of the recognized pattern value 10930, and the sensor learning circuit 10924 may instruct a continued change (e.g., while improvement is still occurring), [1003] determine that the system should remove/re-task under-utilized equipment. For example, a plurality of agitators working with a pump blasting liquid in a pharmaceutical processing plant may be monitored during operation of the plant by the expert system. Through iteration of the expert system seeded with data from a run of the plant with the agitators, the expert system may predict that a state will be achieved even if one or more agitators are taken out of service. Examiner is interpreting the corrective action of removal of a sensor/ equipment as adjusting a position of one or more elements. Additionally there is no clear distinction of the data collection devices and the components in the claimed language, the specification [0051] The data collection devices may be onboard sensors that are already components of the automation station.
“Applicant submits that the examples relate to changes that improve the productivity and are not directed at correcting a potential statistical anomaly in the operation of an automation station and adjustments to components of an automation station to provide corrective action for the anomaly”
The examiner respectfully disagrees. While Applicant’s comments are well taken and appreciated, Examiner notes that by removing ineffective predictors Cella [1003] , this would improve the accuracy which is interpreted as a potential statistical anomaly.

With respect to applicant’s arguments of depending from independent claims 1, and 10 dependent claims 2-8, and 11-21, the rejection is maintained due to the reasons listed above.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “data collection devices” in claim 1.
The specification provides proper structure for the listed elements: data collection devices. Proper structure for the data collection devices may be provided as being interpreted as [0050] cameras, laser diagnostics, temperature sensors, pressure sensors, load cells (force sensors), and the like performing the functions in [0050]. 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Cella et al. (US20180284758A1, herein Cella).

Regarding claim 1, Cella teaches A system for managing automation stations, each comprising one or more components of automation equipment in an automation environment ([0008] monitoring apparatus for data collection in an industrial drilling environment, [1783] a policy automation system for a data collection system in an industrial environment , [1214] Handling systems may include receiving stations that may also sample the fuel, preparation stations that may crush or chip wood-based fuel or shred waste-based fuel. Fuel handling systems may include storage and conveying systems, feed and ash removal systems and the like, [1266] The sensor drone 11840 may be connected to the vehicle during the entire assembly process or at certain stations in the process, [0576] Industrial components such as pumps, compressors, air conditioning units, mixers, agitators, motors, and engines may play critical roles in the operation of equipment in a variety of environments including as part of manufacturing equipment in industrial environments such as factories, gas handling systems, mining operations, automotive systems, and the like.), the system comprising: a plurality of data collection devices configured to collect data related to a plurality of actuations performed by the automation stations based on data collection criteria ([0006] a monitoring system for data collection in an industrial drilling environment may comprise a data collector communicatively coupled to a plurality of input channels, wherein a subset of the plurality of input channels are communicatively coupled to sensors measuring operational parameters from an industrial drilling component, [0621] a data collection system 8160 may have a plurality of monitoring devices 8144 collecting data on multiple components in a single piece of equipment, collecting data on the same component across a plurality of pieces of equipment, (both the same and different types of equipment) in the same facility, as well as collecting data from monitoring devices in multiple facilities.) wherein the data collection criteria are adapted based on a determined likelihood of one or more statistical anomalies (increased rate of sampling as data collection criteria adapted [0974] A rapid route change action may include: an increased rate of sampling (e.g. to a single sensor, to multiple sensors), an increase in the number of sensors being sampled (e.g. simultaneous sampling of other sensors on a device, coordinated sampling of similar sensors on near-by devices), generating a burst of sampling (e.g. sampling at a high rate for a period of time), and the like. Actions may be executed on a schedule, coordinated with a trigger, based on an operational mode, and the like. Triggered actions may include: anomalous data, an exceeded threshold level, an operational event trigger, [0585] evaluate the health of compressor components and/or predict potential down line issues arising from atypical compressor performance, [1003] operate the pipeline at a higher flow rate, to keep it operational for longer or the like. Further, as the system iterates, one or more additional sensors may be sampled in the model to determine if their addition to the smart band would improve predicting a state, [1108] the sensed parameter group 11026 includes a set of sensors that encompass detection of operating conditions of the system that predict outcomes, off-nominal operations, maintenance intervals, maintenance health states, and/or future state values for any of these, for a process, a component, a sensor, and/or any aspect of interest for the system 11000, [1395] as the system iterates, one or more additional sensors may be sampled in the model to determine if their addition to the self-organization functionality would improve predicting a state or otherwise assisting with the goals of the data collection efforts),  and at least one processing module, comprising at least one processor ([0388] In embodiments, the streaming data collector 4710 may be configured with one or more automatic processors), in communication with the plurality of data collection devices and configured to aggregate and analyze the collected data to predict the one or more statistical anomalies ([0006] a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels; a data analysis circuit structured to analyze the collected data from the plurality of input channels to detect an anomalous condition associated with the industrial drilling component, [0006] The neural network model may be a probabilistic neural network that predicts a fault condition for the industrial drilling component, [0230] One critical part of predictive maintenance is the ability to learn from known information during repairs or inspections), wherein the processing module determines a corrective action to at least one automation station to address at least one statistical anomaly and implements the corrective action to adjust the at least one automation station([0008] a data response circuit structured to adjust at least one of the data collection routines based on the detection of the anomalous condition... the anomalous condition may include a reduced operating capability of the industrial drilling component, and wherein the data response circuit is further structured to provide a drilling process adjustment to reduce a work load of the industrial drilling component, [0516] based on analysis of data bout the industrial machine, such as those conditions that may be detected by the set of sensors, an action may be taken, such as notifying a user of a change in the condition, adjusting operating parameters, scheduling preventive maintenance) prior to the at least one statistical anomaly reaching a predetermined threshold ([1447] The selection operation can further comprise receiving data indicative of environmental conditions near a target associated with the target signal) wherein the corrective action comprises at least one of; preventing a combination of components from interacting with each other in the at least one automation station; adjusting a positioning of one or more components in the at least one automation station in relation to at least one other component therein ([0321] This may include optimization of input selection and configuration based on learning feedback from the learning feedback system 4012, which may include providing training data (such as from the host processing system 112 or from other data collection systems 102 either directly or from the host 112) and may include providing feedback metrics, such as success metrics calculated within the analytic system 4018 of the host processing system 112. For example, if a data stream consisting of a particular combination of sensors and inputs yields positive results in a given set of conditions (such as providing improved pattern recognition, improved prediction, improved diagnosis, improved yield, improved return on investment, improved efficiency, or the like), then metrics relating to such results from the analytic system 4018 can be provided via the learning feedback system 4012 to the cognitive input selection systems 4004, 4014 to help configure future data collection to select that combination in those conditions (allowing other input sources to be de-selected, such as by powering down the other sensors). In embodiments, selection and de-selection of sensor combinations, under control of one or more of the cognitive input selection systems 4004, may occur with automated variation,  [1089] the sensor learning circuit 10924 iteratively performing the determining the recognized pattern value 10930 and the updating the sensed parameter group 10928 to improve a sensing performance value 10934. For example, the pattern recognition circuit 10922 may add sensors, remove sensors, and/or change sensor setting to modify the sensed parameter group 10928 based upon sensors which appear to be effective or ineffective predictors of the recognized pattern value 10930, and the sensor learning circuit 10924 may instruct a continued change (e.g., while improvement is still occurring), [1003] determine that the system should remove/re-task under-utilized equipment. For example, a plurality of agitators working with a pump blasting liquid in a pharmaceutical processing plant may be monitored during operation of the plant by the expert system. Through iteration of the expert system seeded with data from a run of the plant with the agitators, the expert system may predict that a state will be achieved even if one or more agitators are taken out of service). (i.e. by removing a sensor/ equipment that would be interpreted as adjusting a position of one or more elements); and cooling a metal component in the at least one automation station to prevent thermal expansion, wherein the corrective action is implemented for present and future operations of the at least one automation station ([1088]  The example system 10902 further includes a sensor learning circuit 10924 that updates the sensed parameter group 10928 in response to the recognized pattern value 10930,  [1089] the sensor learning circuit 10924 iteratively performing the determining the recognized pattern value 10930 and the updating the sensed parameter group 10928 to improve a sensing performance value 10934. For example, the pattern recognition circuit 10922 may add sensors, remove sensors, and/or change sensor setting to modify the sensed parameter group 10928 based upon sensors which appear to be effective or ineffective predictors of the recognized pattern value 10930, and the sensor learning circuit 10924 may instruct a continued change (e.g., while improvement is still occurring), [1003] determine that the system should remove/re-task under-utilized equipment.).

Regarding claim 2, Cella teaches the system of claim 1, wherein the collected data comprises a plurality of levels of data granularity ([0331] collected data, optionally over many systems and devices in different environments can be used).

Regarding claim 3, Cella teaches the system of claim 2, wherein the plurality of levels of data granularity comprise: automation environment data ([0011] sensor data from an industrial environment, [1207] a plurality of graphical elements representing data collectors in a system adapted for collecting data in an industrial environment that collected data used in the data analysis algorithm), automation station data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), moving element data, nest data and carrier data ([0479] data collection template associated with the assembly environment…A system for data collection in such an assembly environment may include sensors that detect a wide range of conditions as well as at a large number of positions along the transport path).

Regarding claim 4, Cella teaches the system of claim 3, wherein the determination of the corrective action comprises a predictive maintenance request ([0516] based on analysis of data bout the industrial machine, such as those conditions that may be detected by the set of sensors, an action may be taken, such as notifying a user of a change in the condition, adjusting operating parameters, scheduling preventive maintenance) based on a combination ([0331] collected data, optionally over many systems and devices in different environments can be used)  of the automation environment data ([0011] sensor data from an industrial environment, [1207] a plurality of graphical elements representing data collectors in a system adapted for collecting data in an industrial environment that collected data used in the data analysis algorithm), automation station data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), moving element data, nest data and carrier data ([0479] data collection template associated with the assembly environment…A system for data collection in such an assembly environment may include sensors that detect a wide range of conditions as well as at a large number of positions along the transport path). 

Regarding claim 5, Cella teaches the method of claim 1, wherein the prediction of a statistical anomaly comprises an instance of higher performance or lower performance ([0978] a performance mode detection wherein the alarm state is indicative of a high-performance limitation data of the anticipated state information, and the like. The monitoring system may further include the analysis circuit settling the alarm state when the alarm threshold level is exceeded for an alternate input channel in the first group of input channels, such as where the setting of the alarm state for the first input channel and the alternate input channel are determined to be a multiple-instance anomaly detection, [0211] predicting a failure, contributing to a performance indicator (such as efficiency, effectiveness, return on investment, yield, or the like, [0212] the local data collection system 102 may include a high-performance, multi-sensor data collector having a number of novel features for collection and processing of analog and other sensor data ).

Regarding claim 6, Cella teaches the system of claim 1, wherein the processing module analyses the collected data by analyzing a data group [(0006] a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels, a data analysis circuit structured to analyze the collected data from the plurality of input channels).

Regarding claim 7, Cella teaches the system of claim 6, wherein the automation station comprises a first actuator and a second actuator, and the data group comprises first actuator data associated with the first actuator and second actuator data associated with the second actuator ([1534] An example system includes an automated robotic handling system, including a number of components such as actuators, gear boxes, and/or rail guides. The system includes a number of sensors that determine various parameters related to the components, including without limitation actuator position and/or feedback sensors, [0978] first input channel and a second input channel, wherein the sensor data from the first input channel and the second input channel contribute to simultaneous data analysis).

Regarding claim 8, Cella teaches the system of claim 1, wherein the data collection criteria comprises sampling a subset of the plurality of actuations ([0241] the sampling rate and data length may vary from route point to point based on the specific mechanical analysis requirements at hand. For example, a motor may require a relatively low sampling rate with high resolution to distinguish running speed harmonics from line frequency harmonics… high-speed compressors or gear sets require much higher sampling rates to measure the amplitudes of relatively higher frequency data although the precise resolution may not be necessary, [0568] a data collection system may include a controller that may reference a data collection plan or template that includes information to facilitate configuring the data sampling, routing, and collection resources of the system to accommodate collecting ultrasonic sample data from a plurality of elements along the pipelines, [0978] first input channel and a second input channel, wherein the sensor data from the first input channel and the second input channel contribute to simultaneous data analysis. The second routing of input channels may include a change in a routing collection parameter, such as where the routing collection parameter is an increase in sampling rate, an increase in the number of channels being sampled, a burst sampling of at least one of the plurality of input channels, and the like).

Regarding claim 10, Cella teaches A method of managing automation stations, each  comprising one or more components of automation equipment, in an automation environment ([0008] monitoring apparatus for data collection in an industrial drilling environment, [1783] a policy automation system for a data collection system in an industrial environment , [1214] Handling systems may include receiving stations that may also sample the fuel, preparation stations that may crush or chip wood-based fuel or shred waste-based fuel. Fuel handling systems may include storage and conveying systems, feed and ash removal systems and the like, [1266] The sensor drone 11840 may be connected to the vehicle during the entire assembly process or at certain stations in the process, [0576] Industrial components such as pumps, compressors, air conditioning units, mixers, agitators, motors, and engines may play critical roles in the operation of equipment in a variety of environments including as part of manufacturing equipment in industrial environments such as factories, gas handling systems, mining operations, automotive systems, and the like), the method comprising: collecting, via a plurality of data collection devices, data related to a plurality of actuations performed by the automation stations based on data collection criteria ([0006] a monitoring system for data collection in an industrial drilling environment may comprise a data collector communicatively coupled to a plurality of input channels, wherein a subset of the plurality of input channels are communicatively coupled to sensors measuring operational parameters from an industrial drilling component, [0621] a data collection system 8160 may have a plurality of monitoring devices 8144 collecting data on multiple components in a single piece of equipment, collecting data on the same component across a plurality of pieces of equipment, (both the same and different types of equipment) in the same facility, as well as collecting data from monitoring devices in multiple facilities.); wherein the data collection criteria are adapted based on a determined likelihood of one or more statistical anomalies (increased rate of sampling as data collection criteria adapted [0974] A rapid route change action may include: an increased rate of sampling (e.g. to a single sensor, to multiple sensors), an increase in the number of sensors being sampled (e.g. simultaneous sampling of other sensors on a device, coordinated sampling of similar sensors on near-by devices), generating a burst of sampling (e.g. sampling at a high rate for a period of time), and the like. Actions may be executed on a schedule, coordinated with a trigger, based on an operational mode, and the like. Triggered actions may include: anomalous data, an exceeded threshold level, an operational event trigger, [0585] evaluate the health of compressor components and/or predict potential down line issues arising from atypical compressor performance, [1003] operate the pipeline at a higher flow rate, to keep it operational for longer or the like. Further, as the system iterates, one or more additional sensors may be sampled in the model to determine if their addition to the smart band would improve predicting a state, [1108] the sensed parameter group 11026 includes a set of sensors that encompass detection of operating conditions of the system that predict outcomes, off-nominal operations, maintenance intervals, maintenance health states, and/or future state values for any of these, for a process, a component, a sensor, and/or any aspect of interest for the system 11000, [1395] as the system iterates, one or more additional sensors may be sampled in the model to determine if their addition to the self-organization functionality would improve predicting a state or otherwise assisting with the goals of the data collection efforts), aggregating, via a processor, the collected data; analyzing, via the processor, the collected data to predict the one or more statistical anomalies ([0006] a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels; a data analysis circuit structured to analyze the collected data from the plurality of input channels to detect an anomalous condition associated with the industrial drilling component, [0006] The neural network model may be a probabilistic neural network that predicts a fault condition for the industrial drilling component, [0230] One critical part of predictive maintenance is the ability to learn from known information during repairs or inspections); determining, via the processor, a corrective action to at least one automation station to address at least one statistical anomaly; and implementing, via the processor, the corrective action to adjust the at least one automation station ([0008] a data response circuit structured to adjust at least one of the data collection routines based on the detection of the anomalous condition... the anomalous condition may include a reduced operating capability of the industrial drilling component, and wherein the data response circuit is further structured to provide a drilling process adjustment to reduce a work load of the industrial drilling component, [0516] based on analysis of data bout the industrial machine, such as those conditions that may be detected by the set of sensors, an action may be taken, such as notifying a user of a change in the condition, adjusting operating parameters, scheduling preventive maintenance) prior to the at least one statistical anomaly reaching a predetermined threshold ([1447] The selection operation can further comprise receiving data indicative of environmental conditions near a target associated with the target signal)   wherein the corrective action comprises at least one of; preventing a combination of components from interacting with each other in the automation station; adjusting a position of one or more components in the at least one automation station in relation to at least one other component therein; ([0321] This may include optimization of input selection and configuration based on learning feedback from the learning feedback system 4012, which may include providing training data (such as from the host processing system 112 or from other data collection systems 102 either directly or from the host 112) and may include providing feedback metrics, such as success metrics calculated within the analytic system 4018 of the host processing system 112. For example, if a data stream consisting of a particular combination of sensors and inputs yields positive results in a given set of conditions (such as providing improved pattern recognition, improved prediction, improved diagnosis, improved yield, improved return on investment, improved efficiency, or the like), then metrics relating to such results from the analytic system 4018 can be provided via the learning feedback system 4012 to the cognitive input selection systems 4004, 4014 to help configure future data collection to select that combination in those conditions (allowing other input sources to be de-selected, such as by powering down the other sensors). In embodiments, selection and de-selection of sensor combinations, under control of one or more of the cognitive input selection systems 4004, may occur with automated variation,  [1089] the sensor learning circuit 10924 iteratively performing the determining the recognized pattern value 10930 and the updating the sensed parameter group 10928 to improve a sensing performance value 10934. For example, the pattern recognition circuit 10922 may add sensors, remove sensors, and/or change sensor setting to modify the sensed parameter group 10928 based upon sensors which appear to be effective or ineffective predictors of the recognized pattern value 10930, and the sensor learning circuit 10924 may instruct a continued change (e.g., while improvement is still occurring), [1003] determine that the system should remove/re-task under-utilized equipment. For example, a plurality of agitators working with a pump blasting liquid in a pharmaceutical processing plant may be monitored during operation of the plant by the expert system. Through iteration of the expert system seeded with data from a run of the plant with the agitators, the expert system may predict that a state will be achieved even if one or more agitators are taken out of service). (i.e. by removing a sensor/ equipment that would be interpreted as adjusting a position of one or more elements); and cooling a metal component in the at least one automation station to reduce thermal expansion wherein the corrective action is implemented for present and future operations of the at least one automation station ([1088]  The example system 10902 further includes a sensor learning circuit 10924 that updates the sensed parameter group 10928 in response to the recognized pattern value 10930, [1089] the sensor learning circuit 10924 iteratively performing the determining the recognized pattern value 10930 and the updating the sensed parameter group 10928 to improve a sensing performance value 10934. For example, the pattern recognition circuit 10922 may add sensors, remove sensors, and/or change sensor setting to modify the sensed parameter group 10928 based upon sensors which appear to be effective or ineffective predictors of the recognized pattern value 10930, and the sensor learning circuit 10924 may instruct a continued change (e.g., while improvement is still occurring), [1003] determine that the system should remove/re-task under-utilized equipment). 

Regarding claim 11, Cella teaches the method of claim 10, wherein the collected data comprises a plurality of levels of data granularity ([0331] collected data, optionally over many systems and devices in different environments can be used).

Regarding claim 12, Cella teaches the method of claim 11, wherein the plurality of levels of data granularity comprise: automation environment data ([0011] sensor data from an industrial environment, [1207] a plurality of graphical elements representing data collectors in a system adapted for collecting data in an industrial environment that collected data used in the data analysis algorithm), automation station data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), moving element data, nest data and carrier data ([0479] data collection template associated with the assembly environment…A system for data collection in such an assembly environment may include sensors that detect a wide range of conditions as well as at a large number of positions along the transport path).

Regarding claim 13, Cella teaches the method of claim 12, wherein the determining the corrective action comprises determining a predictive maintenance request ([0516] based on analysis of data bout the industrial machine, such as those conditions that may be detected by the set of sensors, an action may be taken, such as notifying a user of a change in the condition, adjusting operating parameters, scheduling preventive maintenance)  based on a combination ([0331] collected data, optionally over many systems and devices in different environments can be used) of the automation environment data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), automation station data ([0496] collecting data from sensors for these different compressor functions, [1198] sensors that collected data from parts in the machine, a data collection system configuration template may be automatically generated when a target component is identified), moving element data, nest data and carrier data ([0479] data collection template associated with the assembly environment…A system for data collection in such an assembly environment may include sensors that detect a wide range of conditions as well as at a large number of positions along the transport path).

Regarding claim 14, Cella teaches the method of claim 10, wherein the prediction of a statistical anomaly comprises an instance of higher performance or lower performance ([0978] a performance mode detection wherein the alarm state is indicative of a high-performance limitation data of the anticipated state information, and the like. The monitoring system may further include the analysis circuit settling the alarm state when the alarm threshold level is exceeded for an alternate input channel in the first group of input channels, such as where the setting of the alarm state for the first input channel and the alternate input channel are determined to be a multiple-instance anomaly detection, [0211] predicting a failure, contributing to a performance indicator (such as efficiency, effectiveness, return on investment, yield, or the like, [0212] the local data collection system 102 may include a high-performance, multi-sensor data collector having a number of novel features for collection and processing of analog and other sensor data).

Regarding claim 15, Cella teaches the method of claim 10, wherein the analyzing the collected data comprises analyzing a data group [(0006] a data acquisition circuit structured to interpret a plurality of detection values from the collected data, each of the plurality of detection values corresponding to at least one of the plurality of input channels, a data analysis circuit structured to analyze the collected data from the plurality of input channels).

Regarding claim 16, Cella teaches the method of claim 15, wherein the automation station comprises a first actuator and a second actuator, and the data group comprises first actuator data associated with the first actuator and second actuator data associated with the second actuator ([1534] An example system includes an automated robotic handling system, including a number of components such as actuators, gear boxes, and/or rail guides. The system includes a number of sensors that determine various parameters related to the components, including without limitation actuator position and/or feedback sensors, [0978] first input channel and a second input channel, wherein the sensor data from the first input channel and the second input channel contribute to simultaneous data analysis).

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Cella et al. (US20180284758A1, herein Cella), in view of Kenji et al. (US20130132000A1, herein Kenji).

Regarding claim 17, Cella teaches the method of claim 10. 
Cella does not teach wherein the data collection criteria comprises a scatter sampling 
Kenji teaches wherein the data collection criteria comprises a scatter sampling (Kenji, [0107] abnormality determining process… scatter diagram obtained by sampling pieces of sensor data with the data item, [0109] an abnormality in the transient condition can be detected by detecting the deviancy of the sensor data from the normal scatter diagram).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Cella’s teaching of collecting data to detect anomalies for managing automation equipment with Kenji’s teaching of using scatter diagrams obtained by sampling pieces of sensor data in the process of determining an abnormality, as above cited. The combined teaching provides an expected result of using a scatter diagram to compare data. Therefore, one of ordinary skill in the art would be motivated to so because using a scatter diagram helps show patterns which can be used to identify data anomalies. 

Regarding claim 18, the combination of Cella, and, Kenji teach the method of claim 17, 
Cella further teaches wherein the data collection criteria is refined based on detection of statistical anomalies (Cella, [0974] A rapid route change action may include: an increased rate of sampling (e.g. to a single sensor, to multiple sensors), an increase in the number of sensors being sampled (e.g. simultaneous sampling of other sensors on a device, coordinated sampling of similar sensors on near-by devices), generating a burst of sampling (e.g. sampling at a high rate for a period of time), and the like. Actions may be executed on a schedule, coordinated with a trigger, based on an operational mode, and the like. Triggered actions may include: anomalous data, an exceeded threshold level, an operational event trigger).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YVONNE T FOLLANSBEE whose telephone number is (571)272-0634.  The examiner can normally be reached on Monday - Friday 12:00pm - 8:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rocio Del-Mar, Perez-Velez can be reached on (571) 270-5935.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/YTF/
Examiner, Art Unit 2117
/ROCIO DEL MAR PEREZ-VELEZ/Supervisory Patent Examiner, Art Unit 2117